Citation Nr: 0929318	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a foot disorder, 
claimed as bilateral pes planus.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for residual scarring 
of the right eyebrow.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 
2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to service connection for residual 
scarring of the right eyebrow, and for migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was shown in service and continued 
to be shown thereafter.   

2.  Erectile dysfunction was shown in service and continued 
to be shown thereafter. 


CONCLUSIONS OF LAW

1.  A foot disorder, claimed as bilateral pes planus, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  Erectile dysfunction was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Bilateral Pes Planus

In considering the claim for service connection for bilateral 
pes planus, the Board begins by considering whether his 
disability existed prior to service.  In this regard, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  His enlistment examination in October 1981 
revealed a normal clinical evaluation of his feet.  He 
indicated that he had never had, nor did he currently have 
any foot trouble, in a report of medical history taken at 
that time. The Board notes that the Veteran was not called to 
active duty status until April 1983, a year and a half 
following this examination.  Regardless, the first diagnosis 
of pes planus was not made until a February 1985 periodic 
medical examination, almost two years into his active duty 
service.  As such, he is presumed to be sound at time of 
entrance into active duty. 

The service treatment records reflect several diagnoses of 
bilateral pes planus. For example, a May 1993 treatment note 
diagnosed the Veteran was pes planus, after he sought 
treatment for bilateral sore feet.  He was again diagnosed 
with pes planus in June 1993, December 1995, and October 
2000.  A September 2004 separation examination noted a 
diagnosis of severe pes planus. The Board acknowledges the 
in-service treatment referable to pes planus. As the service 
treatment records reflect continuous medical treatment for 
bilateral pes planus, the Board finds that pes planus was 
shown in service.  

Next, post-service evidence reflects complaints and treatment 
for bilateral pes planus confirming the Veteran's on-going 
treatment.  For example, a June 2005 private treatment note 
indicated a diagnosis of painful flat feet.  A May 2006 
letter from his private treating physician noted that the 
Veteran had flat feet.  Based on the foregoing, the post-
service clinical records reveal a continuity of pes planus 
symptomatology. 

Although no medical professional has established a 
relationship between this disorder and active duty, given 
that the evaluation of his feet was normal at time of 
entrance into active duty service, pes planus was noted in 
service, and has continued to be documented following 
service, the Board finds that service connection for 
bilateral pes planus is warranted. 

Erectile Dysfunction

The Veteran is additionally claiming entitlement to service 
connection for erectile dysfunction. As previously noted, in 
the above analysis, the Board begins by considering whether 
his disability existed prior to service.  In assessing 
whether the Veteran was in sound condition upon entry to 
service, the service treatment records have been reviewed.  

As his October 1981 enlistment examination did not contain a 
diagnosis of erectile dysfunction, he is presumed to be sound 
at time of entrance into active duty. Moreover, the claims 
file does not contain clear and unmistakable evidence to 
rebut such presumption.  As such, the Board will proceed 
under the premise that his erectile dysfunction did not 
preexist service. 

The service treatment records reflect a diagnosis of erectile 
dysfunction.  For example, a January 1999 treatment record 
indicated that the Veteran had erectile dysfunction.  He 
sought treatment at that time, complaining of impotency for 2 
years.  Although erectile dysfunction was not noted on the 
September 2004 separation examination, treatment records 
following the separation examination, but prior to his 
December 2004 discharge, noted the use of the medication 
Viagra. It is common medical knowledge that this medication 
is used in the treatment of erectile dysfunction. 

The Board acknowledges the in-service treatment referable to 
erectile dysfunction. As the service treatment records 
reflect continuous medical treatment for erectile 
dysfunction, the Board finds that erectile dysfunction was 
shown in service.  

Next, post-service evidence reflects complaints and treatment 
for erectile dysfunction confirming the Veteran's on-going 
treatment.  For example, a February 2005 private treatment 
note indicated a history of erectile dysfunction. An August 
2005 private treatment note contained a diagnosis of erectile 
dysfunction and also indicated the prescription use of 
Cialis, a commonly used drug in the treatment of erectile 
dysfunction.  Based on the foregoing, the post-service 
clinical records reveal a continuity of erectile dysfunction 
symptomatology. 

Although no medical professional has established a 
relationship between this disorder and active duty, given 
that erectile function was not noted at time of entrance into 
active duty service, erectile dysfunction was noted in 
service, and has continued to be documented following 
service, the Board finds that service connection for erectile 
dysfunction is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a foot disorder, claimed as bilateral 
pes planus, is granted. 

Service connection for erectile dysfunction is granted. 


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  VA's duty to 
assist includes a duty to obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

Residual Scarring.  With respect to the Veteran's claim for 
service connection for residual scarring of the right 
eyebrow, the Board notes that a December 1997 in-service 
treatment record indicated that he sustained a laceration on 
his face, near his right eyebrow, after being hit in the 
forehead by a rifle.  He was treated with sutures. No further 
treatment was documented, with respect to his right eyebrow 
scar, in the service treatment records for his remaining 7 
years of active duty service.  

Although an October 2000 medical examination noted a scar, it 
was referencing a well healed scar on his right ankle.  
Furthermore, a September 2004 separation examination noted no 
identifying scars.  Additionally, post-service records do not 
indicate current treatment for a residual scar of his right 
eyebrow.

The Veteran however, maintains that he continues to suffer 
from a scar over his right eye.  He additionally noted, in 
his January 2007 substantive appeal, that there was a 2 inch 
scar which was very visible over his right eyebrow.  He 
essentially claims that he has residual affects of the scar 
he incurred in service. 

It is unclear from the claims file to what extent the Veteran 
experiences residuals of a right eyebrow scar, and also 
whether the etiology of this disorder is associated with his 
December 1997 in-service accident. The Board finds these are 
medical questions outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, a VA examination is 
required to determine the etiology of the Veteran's alleged 
residuals of a right eyebrow scar.  

Headaches.  The Veteran has additionally claimed service 
connection for migraine headaches.  The Board notes that the 
service treatment records prior to September 2004 indicated 
no complaints of headaches.  In September 2004, he was 
treated for transient visual disturbances, and diagnosed with 
a likely retinal migraine. 

Approximately a week later, the Veteran underwent a 
separation examination.  In a Report of Medical History taken 
at that time, he denied ever having had, or currently having 
severe or frequent headaches. However, he contradicted 
himself in a Report of Medical Assessment completed the same 
day. In response to the question "have you suffered from any 
injury or illness while on active duty for which you did not 
seek medical care?" the Veteran affirmatively responded, 
indicating "headache."  Upon clinical evaluation, he was 
not diagnosed with migraine headaches.

In late September 2004, he underwent an ophthalmology 
examination. At that time, he was diagnosed with symptoms 
consistent with acephalic/ocular migraine. An October 2004 
treatment note indicated a prior problem of migraine 
headaches.  The Veteran separated from service in December 
2004.  Post-service records indicate complaints of headaches 
in June 2005 and complaints of migraines in July 2005.  

He has not, however, been accorded a VA examination for his 
headaches. Based on documentation of some treatment in 
service, and current treatment for complaints of 
headaches/migraines, the Board finds that a remand of his 
migraine headaches claim is necessary. 38 U.S.C.A. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
appropriate examination to assess a right 
eyebrow scar and evaluate the 
relationship between his residuals of a 
right eyebrow scar, if shown, and active 
duty service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that residuals of a right 
eyebrow scar are causally related to 
service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

2. Schedule the Veteran for an 
appropriate examination to assess his 
migraine headaches and evaluate the 
relationship between his migraine 
headaches and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that his migraine headaches are causally 
related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

3.  The RO should then readjudicate the 
claims for entitlement to service 
connection. If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond. The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


